Territory of Michigan, to wit
The United States of America to the Marshall of the territory of Michigan: You are hereby commanded that you take Augustus B. Woodward if to be found within Said territory, and him Safely Keep, So that you have his body before our judges of our Supreme Court to be holden at Detroit on the third monday in September next, then & there in our Said court before our Said judges, to answer William Gray, in a plea of trespass on the case, to the damage of the Said William Gray as is Said .... which Shall then & there be made to appear; and of this writ make due return. Witness James Witherell, one of the judges of our Said Supreme Court, the thirty first day of august one thousand eight hundred eleven.
Peter Audrain elk. S.C.T.M.
*370[Indorsement]
let bail be taken in the sum of seven hundred dollars—
J. WlTHERELL
one of the Judges of
the Terry of Michigan
filed in court 27 Septber 1814
[Case 376, Paper 3]
The Suit or Suits, instituted in the name of William Gray, against Augustus B. Woodward, in the Territory of Michigan, wherein I was of Counsel for the Plaintiff are dismissed—
March 9th 1814
Harris H. Hickman

[In the handwriting of Harris H. Hickman]